DETAILED ACTION
This Office Action is in response to Application filed on 31 July 2021 and Preliminary Amendment filed on 22 October 2021.
Claim 1 has been cancelled.  Claims 2-21 are pending.  The pending claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10 of U.S. Patent No. 11,080,118. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, and 10 of ‘118 contain every element of claims 2 and 15 of the instant application and as such anticipate claims 2 and 15 of the instant application.
	Claim 2 of the instant application maps to claims 1 and 3 of ‘118.
	Claim 15 of the instant application maps to claims 1 and 10 of ‘118.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 9-14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukhomlinov et al., U.S. Patent App. Pub. 2019/0007320, hereinafter referred to as “Sukhomlinov”.

Referring to claim 2, Sukhomlinov discloses network function virtualization of cloud based system that includes redundancy and high availability implementations (See paragraphs 0002, 0013, and 0048).  - A reliable network function virtualization (rVNF) system for a cloud computing system, comprising: 
Sukhomlinov discloses instantiated virtual network functions and physical resources form composed elements with virtual elements on the composed element, which includes VNFs (See paragraphs 0013 and 0025).  - a virtualized network function (VNF) application instance that comprises a plurality of physical VNF instances; 
Sukhomlinov discloses a load balancer and the load balancer receiving network traffic and links to the VNFs (See paragraph 0016, 0027, and 0030).  - a load balancer that provides an interface between a client and the VNF application instance; 
Sukhomlinov discloses network interface cards that provide network connections to external systems (See paragraph 0020).  - a communication interface that facilitates communication between the client and the VNF application instance; 
Sukhomlinov discloses an NFV database that stores contexts of the VNFs (See paragraphs 0016, 0019, and 0028).  - application storage that stores session data associated with the VNF application instance; and 
Sukhomlinov discloses routes traffic, packets, to VNFs (See paragraph 0016).  Sukhomlinov discloses the load balancer routing based on known context for the VNFs (See paragraph 0019).  Sukhomlinov discloses the load balancer determining the one VNF that owns the packet or context for the flow associated with the packet (See paragraph 0061).  Sukhomlinov discloses the load balancer routing received packets (See paragraph 0027).  - a load balancer interface that is configured to: 
Sukhomlinov discloses load balancer has a packet parser and can extract fields from the packet, such as address, thus metadata (See paragraph 0039 and 0041).  - extract metadata from a plurality of incoming packets; 
Sukhomlinov discloses a flow identifier that determines flow or context of the incoming packet based on the extracted field and a packet router that maps the incoming packet to a VNF based on the flow identified (See paragraph 0039, 0043, and 0046).  - search for the metadata in load balancer storage; and whenever an association is found in the load balancer storage between the metadata in an incoming packet and a physical VNF instance, 
Sukhomlinov discloses the packet router routes the packet to the mapped VNF (See paragraph 0046).  - forward the incoming packet to the physical VNF instance.

Referring to claim 3, Sukhomlinov discloses multiple NFV load balancers can be provided and a distributed database for the NFV DB can be on the VNFs (See paragraphs 0024 and 0029).  - The rVNF system of claim 2, wherein the load balancer and the application storage are replicated on each of the plurality of physical VNF instances.

Referring to claim 4, Sukhomlinov discloses load balancer including packet router that includes mappings of flows to VNFs (See paragraph 0046).  - The rVNF system of claim 2, wherein the physical VNF instances insert routing entries into the load balancer storage.  

Referring to claim 5, Sukhomlinov discloses providing application and data processing, owners of packet context, and redundancy with high availability (See paragraphs 0022, 0048, and 0057).  - The rVNF system of claim 2, wherein the application storage facilitates transaction processing, ownership management, and failure detection and recovery. 

Referring to claim 9, Sukhomlinov discloses a VNF can be un-instantiated and update a specified distribution of routing packets (See paragraphs 0015 and 0068).  Sukhomlinov discloses determining modification or change to packet routing (See paragraph 0050).  Sukhomlinov discloses the use a hash table to map the extracted fields to the flows (See Sukhomlinov, paragraph 0043). - The rVNF system of claim 2, wherein in response to detecting that the physical VNF instance is no longer part of the rVNF system, ownership of all keys pointing to the physical VNF instance are reallocated to other physical VNF instances.

Referring to claim 10, Sukhomlinov discloses routing a context packet to VNF resulting from shuffling (See paragraph 0052).  Sukhomlinov discloses routing traffic based on metrics such as resource utilization, latency, etc. (See paragraph 0019).  - The rVNF system of claim 9, wherein the reallocation of the ownership of all keys is based at least in part on load information related to the plurality of physical VNF instances.

Referring to claim 11, Sukhomlinov discloses instantiating new VNF instances and changing specified distribution of traffic across the VNFs; and can designated VNFs as a new owners of a context (See paragraphs 0016 and 0066).  - The rVNF system of claim 2, wherein in response to detecting that a new physical VNF instance has been added, the load balancer interface reallocates ownership of some keys to the new physical VNF instance.

Referring to claim 12, Sukhomlinov discloses routing a context packet to VNF resulting from shuffling (See paragraph 0052).  Sukhomlinov discloses routing traffic based on metrics such as resource utilization, latency, etc. (See paragraph 0019).  - The rVNF system of claim 11, wherein the reallocation of the ownership of some keys is based at least in part on load information related to the plurality of physical VNF instances.

Referring to claim 13, Sukhomlinov discloses the load balancer receiving network traffic such as TCP/IP protocol, which is includes the transport protocol TCP (See paragraph 0041). Sukhomlinov disclose the use of network interface cards (See paragraph 0020).  - The rVNF system of claim 2, wherein: the communication interface comprises a plurality of transport protocol application instances; and a transport protocol state is replicated across the plurality of transport protocol application instances.

Referring to claim 14, Sukhomlinov discloses multiple NFV load balancers can be provided (See paragraphs 0029).  Sukhomlinov discloses load balancer has a packet parser and can extract fields from the packet, such as address, thus metadata (See paragraph 0039 and 0041).  Sukhomlinov discloses a flow identifier that determines flow or context of the incoming packet based on the extracted field and a packet router that maps the incoming packet to a VNF based on the flow identified (See paragraph 0039, 0043, and 0046).  - The rVNF system of claim 13, further comprising a plurality of load balancers that deliver packets to different transport protocol application instances based on metadata in the packets so that all packets from the same flow are delivered to the same transport protocol application instance.

Referring to claim 21, Sukhomlinov discloses network function virtualization of cloud based system that includes redundancy and high availability implementations (See paragraphs 0002, 0013, and 0048).  Sukhomlinov discloses a method for performing the embodiment (See paragraph 0085).  - A method for providing a reliable virtualized network function (rVNF) system for a cloud computing system, comprising: 
Sukhomlinov discloses instantiated virtual network functions and physical resources form composed elements with virtual elements on the composed element, which includes VNFs (See paragraphs 0013 and 0025).  - providing a virtualized network function (VNF) application instance that comprises a plurality of physical VNF instances; 
Sukhomlinov discloses a load balancer and the load balancer receiving network traffic and links to the VNFs (See paragraph 0016, 0027, and 0030). - providing an interface between a client and the VNF application instance; 
Sukhomlinov discloses routes traffic, packets, to VNFs (See paragraph 0016).  Sukhomlinov discloses the load balancer routing based on known context for the VNFs (See paragraph 0019).  Sukhomlinov discloses the load balancer determining the one VNF that owns the packet or context for the flow associated with the packet (See paragraph 0061).  - facilitating delivery of packets related to a particular user context to the same physical VNF instance; 
Sukhomlinov discloses the load balancer receiving network traffic such as TCP/IP protocol, which is includes the transport protocol TCP (See paragraph 0041).  - implementing a virtualized transport protocol that shares states and functionality across different physical VNF instances, 
Sukhomlinov discloses the load balancer receiving network traffic such as TCP/IP protocol, which is includes the transport protocol TCP (See paragraph 0041). Sukhomlinov disclose the use of network interface cards (See paragraph 0020).   - wherein implementing the virtualized transport protocol comprises providing a plurality of instances of a transport protocol application and replicating a transport protocol state across the plurality of instances of the transport protocol application; and 
Sukhomlinov discloses an NFV database that stores contexts of the VNFs (See paragraphs 0016, 0019, and 0028). - storing session data associated with the VNF application instance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 8, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhomlinov in view of Trajano et al., “Two-Phase Load Balancing of In-Memory Key-Value Storages using Network Functions Virtualization (NFV)”, In Journal of Network and Computer Applications, hereinafter referred to as “Trajano”.

Referring to claim 6, Sukhomlinov discloses all the limitations (See rejection of claim 2) except for The rVNF system of claim 2, wherein: the application storage comprises a key-value store that comprises a plurality of key-value pairs; and different values in the key-value store have different sizes.  However, Sukhomlinov does disclose the use a hash table to map the extracted fields to the flows (See Sukhomlinov, paragraph 0043).
Trajano discloses network function virtualization with load balancers (See Trajano, section 3.2).  Trajano discloses in-memory key-value storages that key and value pairs (See Trajano, section 3.3).  Trajano discloses the contents can be variable of length (See Trajano, section 1).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine load balancer for network function virtualization of Sukhomlinov with the key-value storage of Trajano.  This would have been obvious to do because the Key-value storages provide simple hash maps (See Trajano, section 3.3).

Referring to claim 7, Sukhomlinov and Trajano disclose all the limitations (See rejection of claim 6) including Trajano discloses the content is mapped to by the key, therefore the key is an address (See Trajano, section 3.3).  Trajano discloses the value is retrieved by using they key (See Trajano, section 3.3). - The rVNF system of claim 6, wherein: keys in the key-value store comprise memory addresses; and a value corresponding to a particular key is stored in a section of memory corresponding to a memory address that the particular key represents.

Referring to claim 8, Sukhomlinov discloses all the limitations (See rejection of claim 2) including Sukhomlinov discloses the routing table indicating which VNF owns a context (See Sukhomlinov, paragraph 0061). - The rVNF system of claim 2, wherein: each key has only one physical VNF instance as an owner at any given time; 
Sukhomlinov discloses the VNF creates the context and the NFV DB designates the VNF as the owner (See Sukhomlinov, paragraph 0066).  - only the owner of a key is permitted to access the key and a value corresponding to the key; 
Sukhomlinov does not disclose wherein: the application storage comprises a key-value store; and when the owner performs a write operation to a key-value pair, the write operation is replicated to other instances of the key-value store as backups.  However, Sukhomlinov does disclose the use a hash table to map the extracted fields to the flows (See Sukhomlinov, paragraph 0043).
Trajano discloses network function virtualization with load balancers (See Trajano, section 3.2).  Trajano discloses in-memory key-value storages that key and value pairs (See Trajano, section 3.3).  This is interpreted as the application storage comprises a key-value store.
Trajano discloses a replicator and maintain updated distribution information and mapping keys to a set of KVS servers (See Trajano, section 6).  This is interpreted as when the owner performs a write operation to a key-value pair, the write operation is replicated to other instances of the key-value store as backups.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine load balancer for network function virtualization of Sukhomlinov with the key-value storage of Trajano.  This would have been obvious to do because the Key-value storages provide simple hash maps (See Trajano, section 3.3).

Referring to claim 15, Sukhomlinov discloses network function virtualization of cloud based system that includes redundancy and high availability implementations (See Sukhomlinov, paragraphs 0002, 0013, and 0048).  - A reliable network function virtualization (rVNF) system for a cloud computing system, comprising: 
Sukhomlinov discloses instantiated virtual network functions and physical resources form composed elements with virtual elements on the composed element, which includes VNFs (See Sukhomlinov, paragraphs 0013 and 0025).  - a virtualized network function (VNF) application instance that comprises a plurality of physical VNF instances; 
Sukhomlinov discloses a load balancer and the load balancer receiving network traffic and links to the VNFs (See Sukhomlinov, paragraph 0016, 0027, and 0030). - a load balancer that provides an interface between a client and the VNF application instance; 
Sukhomlinov discloses routes traffic, packets, to VNFs (See paragraph 0016).  Sukhomlinov discloses the load balancer routing based on known context for the VNFs (See Sukhomlinov, paragraph 0019).  Sukhomlinov discloses the load balancer determining the one VNF that owns the packet or context for the flow associated with the packet (See Sukhomlinov, paragraph 0061).  - a load balancer interface that facilitates delivery of packets related to a particular user context to the same physical VNF instance;Attorney Docket No.: 405797-US-CNT Customer No.: 147148
Sukhomlinov discloses network interface cards that provide network connections to external systems (See Sukhomlinov, paragraph 0020). - Page 4 of 7Appl. No. 17/390,877Amdt. dated October 22, 2021a communication interface that facilitates communication between the client and the VNF application instance; and 
Sukhomlinov discloses an NFV database that stores contexts of the VNFs (See Sukhomlinov, paragraphs 0016, 0019, and 0028) - application storage for storing session data associated with the VNF application instance, 
Sukhomlinov discloses the routing table indicating which VNF owns a context (See Sukhomlinov, paragraph 0061). - wherein each key has only one physical VNF instance as an owner at any given time, and 
Sukhomlinov discloses the VNF creates the context and the NFV DB designates the VNF as the owner (See Sukhomlinov, paragraph 0066). - wherein only the owner of a key is permitted to access the key and a value corresponding to the key.
Sukhomlinov does not disclose application storage comprising a key-value store that includes a plurality of key-value pairs.  However, Sukhomlinov does disclose the use a hash table to map the extracted fields to the flows (See Sukhomlinov, paragraph 0043).
Trajano discloses network function virtualization with load balancers (See Trajano, section 3.2).  Trajano discloses in-memory key-value storages that key and value pairs (See Trajano, section 3.3).  This is interpreted as the application storage comprises a key-value store.
Trajano discloses a replicator and maintain updated distribution information and mapping keys to a set of KVS servers (See Trajano, section 6).  This is interpreted as when the owner performs a write operation to a key-value pair, the write operation is replicated to other instances of the key-value store as backups.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine load balancer for network function virtualization of Sukhomlinov with the key-value storage of Trajano.  This would have been obvious to do because the Key-value storages provide simple hash maps (See Trajano, section 3.3).

Referring to claim 16, Sukhomlinov and Trajano disclose all the limitations (See rejection of claim 15) including Sukhomlinov discloses the load balancer routing received packets (See Sukhomlinov, paragraph 0027). - The rVNF system of claim 15, wherein in response to receiving an incoming packet the load balancer interface: 
Sukhomlinov discloses load balancer has a packet parser and can extract fields from the packet, such as address, thus metadata (See Sukhomlinov, paragraph 0039 and 0041).  -parses the incoming packet and extracts metadata from the incoming packet; 
Sukhomlinov discloses a flow identifier that determines flow or context of the incoming packet based on the extracted field and a packet router that maps the incoming packet to a VNF based on the flow identified (See Sukhomlinov, paragraph 0039, 0043, and 0046). - searches for the metadata in load balancer storage and identifies a physical VNF instance that is associated with the metadata; and 
Sukhomlinov discloses the packet router routes the packet to the mapped VNF (See Sukhomlinov, paragraph 0046). - forwards the incoming packet to the identified physical VNF instance.

Referring to claim 17, Sukhomlinov and Trajano disclose all the limitations (See rejection of claim 15) including Sukhomlinov discloses the load balancer routing received packets (See Sukhomlinov, paragraph 0027).  - The rVNF system of claim 15, wherein in response to receiving an incoming packet the load balancer interface: 
Sukhomlinov discloses load balancer has a packet parser and can extract fields from the packet, such as address, thus metadata (See Sukhomlinov, paragraph 0039 and 0041).  - parses the incoming packet and extracts metadata from the incoming packet; 
Sukhomlinov discloses receiving an indication that a packet context is unknown due being a new flow (See Sukhomlinov, paragraph 0057).  - searches unsuccessfully for the metadata or a subset of the metadata in load balancer storage; 
Sukhomlinov discloses routing a new context packet to VNF (See Sukhomlinov, paragraph 0052).  Sukhomlinov discloses routing traffic based on metrics such as resource utilization, latency, etc. (See Sukhomlinov, paragraph 0019).  - identifies a physical VNF instance that should receive the incoming packet based on load information associated with the plurality of physical VNF instances;
Sukhomlinov discloses the packet router routes the packet to VNF (See Sukhomlinov, paragraph 0046). - forwards the incoming packet to the identified physical VNF instance; and 
Sukhomlinov discloses the NFV DB marking the owner of the new packet context (See Sukhomlinov, paragraph 0057).  - associates the metadata with the identified physical VNF instance in the load balancer storage.

Referring to claim 18, Sukhomlinov and Trajano disclose all the limitations (See rejection of claim 15) including Sukhomlinov discloses load balancer having memory (See Sukhomlinov, paragraph 0040). - The rVNF system of claim 15, wherein: the load balancer interface comprises load balancer storage; and 
Sukhomlinov discloses load balancer including packet router that includes mappings of flows to VNFs (See Sukhomlinov, paragraph 0046). - the physical VNF instances insert routing entries into the load balancer storage.

Referring to claim 19, Sukhomlinov and Trajano disclose all the limitations (See rejection of claim 15) including Sukhomlinov discloses providing application and data processing, owners of packet context, and redundancy with high availability (See Sukhomlinov, paragraphs 0022, 0048, and 0057). - The rVNF system of claim 15, wherein the application storage facilitates transaction processing, ownership management, and failure detection and recovery.

Referring to claim 20, Sukhomlinov and Trajano disclose all the limitations (See rejection of claim 15) including Sukhomlinov discloses a VNF can be un-instantiated and update a specified distribution of routing packets (See Sukhomlinov, paragraphs 0015 and 0068).  Sukhomlinov discloses determining modification or change to packet routing (See Sukhomlinov, paragraph 0050).  Sukhomlinov discloses the use a hash table to map the extracted fields to the flows (See Sukhomlinov, paragraph 0043). - The rVNF system of claim 15, wherein in response to detecting that a physical VNF instance is no longer part of the rVNF system, ownership of all keys pointing to the physical VNF instance are reallocated to other physical VNF instances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,356,866 to Sivaramakrishnan et al.
- Packet steering for virtual networks and virtual machines
U.S. Patent App. Pub. 2015/0074070 to Bortnikov et al.
- Transactional and non-transactional operations in key-value store
U.S. Patent App. Pub. 2016/0182380 to Mehra et al.
- Load balancing in packet processing with network function virtualization
U.S. Patent App. Pub. 2017/0371912 to Kimura
- Transactional key-value store
U.S. Patent App. Pub. 2018/0101397 to Sergeev
- Resilient operation of virtual network function including load balancers
U.S. Patent App. Pub. 2019/0007321 to Fedyk et al.
- Load Balancer to route to service functions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        September 9, 2022